DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim 1-9, 11-17, and 19-21 are currently pending.  Claims 10 and 18 have been cancelled.  No claims have been added.  Claims 1, 16, and 17 have been currently amended.  Claims 1, 16, and 17 are independent claims.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 2, 4-7, 9, 11-17, and 19-21 over Ronen in view of Slawson is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 18 over Ronen in view of Slawson is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 3 over Ronen in view of Slawson in further view of Jayaramappa is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 8 over Ronen in view of Slawson in further view of Khoyi is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Assuming arguendo, Applicant argues:
The cited art does not teach or suggest such a method. To begin, Ronen does not teach or suggest importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, where the importing includes linking the app to running services or another app in operation. The Office has argued, with respect to the features of claim 18 now included in claim 1, that paragraphs [0003], [0016], [0029], [0044], and [0051] of Ronen disclose such a feature. (Office Action, p. 23.) Applicant respectfully disagrees. The cited paragraphs in Ronen, and the reference in general, discloses and suggests a process or system in which app development tools (e.g., a software solutions bag or component manger) or development components may be linked with another app. Particularly, according to paragraph [0016] or paragraph [0051], the component manager 130 may make the most updated component versions, bug reports, fixes available to the user for reuse during app development, e.g., by updating the catalog based on the identified changes. While these paragraphs disclose a connection or link between separate apps or components, the reference fails to disclose or suggest any linking of an app to a running service or an app in operation. In other words, there is no dynamic importation via linking to a running service or application being operated in real-time.
Further, while paragraph [0016] of Ronen discloses a real-time synchronization, this refers to component versions, bug reports, or fixes, but not to running services or apps in operation. Also, the update of paragraph [0051] refers to updating the catalog if component data, such as price, etc. has changed. Again, this does not relate to or suggest any importation via linking to a running service or app in operation.
In addition to these deficiencies, Ronen does not teach or suggest wherein the method includes retrieving up-to-date dynamic information available at a reference target by the app via the importing. Ronen is silent about the retrieval of such up-to-date information being generated by the running service or another app in operation.

Examiner respectfully disagrees.  Ronen does teach importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, where the importing includes linking the app to running services or another app in operation.  Ronen teaches “importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI” in that Ronen teaches that the component manager 130 allows these components to be downloaded by, copied by, or otherwise provided to the requesting user [0040]-[0045] and that the user can add those selected items to software solutions bag as shown in interface 136i [0044].  Ronen teaches “the importing comprising linking the app to running services or another app in operation” in that Ronen teaches the software solutions bag [app] can be logically linked with a first third party application via a first channel and logically linked with a second third party application via a second channel [0003] and “the software solutions bag may be interfaced into a variety of different applications” [0044] and “real time synchronization with the most updated components versions, bug reports, and fixes for a wide variety of components 140” [0016].  The bug reports or fixes can be considered to be running services. Applicant has not provided any specific/special definitions of running services or an app in operation.  Applicant is respectfully reminded that, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2173.01(I). It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, “though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” MPEP 2111.01(II).  Thus, Ronen does at least teach linking the app to running services or another app in operation.  Therefore, Ronen does teach importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, where the importing includes linking the app to running services or another app in operation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dynamic importation via linking to a running service or application being operated in real-time or importation via linking to a running service or app in operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to Applicant’s argument to “retrieving up-to-date dynamic information available at a reference target by the app via the importing”, Examiner notes that Applicant’s arguments are directed to newly recited claim language.  Although, Ronen does describe real-time data is used to provide current state of data [0028] and Ronen also teaches “aggregated data or components of the bag may allow for easy data access and retrieval” [0044] and “component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes” [0051], Tristram is relied upon to teach the active step of “retrieving up-to-date dynamic information available at a reference target by the app via the importing”.  See rejection below for the current 103 rejection.  Thus, Applicant’s arguments are not persuasive.

Applicant further argues:
Slawson does not make up for these deficiencies in Ronen. Specifically, Slawson does not teach or suggest importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, where the importing includes linking the app to running services or another app in operation and retrieving up-to-date information available at a reference target by the app. The Office has argued, with respect to the features of claim 18 now included in claim 1, that paragraphs [0060] and [0061] of Slawson disclose such a linking of an app to a running service or another app in operation. Applicant respectfully disagrees. Paragraphs [0060] and [0061] of Slawson disclose and suggest an update mechanism for an in-application customization. This update mechanism does not rely on any link to a running service or another application in operation, but rather on the app template or particular instance of the app configured to be updated. Consequently, the app to be developed in Slawson does not retrieve up-to-date information from a corresponding reference target, i.e., a linked running service or another app in operation.

In regards to Applicant’s argument that Slawson does not teach or suggest importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, where the importing includes linking the app to running services or another app in operation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, Slawson teaches “Other example functions that can be added include, but are not limited to adding charts/graphs, stock tickers, calendars, and content from other sites” [0041] and “web browser application 403 is an application program for retrieving and traversing information resources on the World Wide Web ("the Web"), as well as resources provided by web servers in private networks via the network 420, and presenting the information resources to a user (e.g., rendering for display)” [0067].  One of ordinary skill in the art would readily know that importing a stock ticker would include the capability of linking the stock ticker to a running service or app in operation as well as retrieving up-to-date information.  Nevertheless, new reference Tristram is relied upon to teach retrieving up-to-date information available at a reference target by the app.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retrieve up-to-date information from a corresponding reference target, i.e., a linked running service or another app in operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the references have been reasonably interpreted as teaching the recited claim language.

Applicant further argues on page 13 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.


Examiner Note
The positively recited “physical processor” element of claim 16 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 17 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. (US 2007/0234290 A1; hereafter “Ronen”) in view of Slawson et al. (US 2015/0074546 A1; hereafter “Slawson”) in further view of Tristram (US 2009/0089752 A1; hereafter “Tristram”)

Regarding Claim 1, Ronen teaches a computer-implemented method of creating an app, the method comprising: (Ronen [0003] [0015]: users to evaluate and consume a number of different reusable components 140 for development, redevelopment, customization, or easy utilization of applications)
providing an app development user interface (UI) to a user for developing the app; (Ronen [0023] [0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
providing a search UI to the user for searching in a repository for storing artifacts;  (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capturing a search intent of the user in response to user interactions with the search UI; (Ronen [0015] [0028]-[0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
the importing comprising linking the app to running services or another app in operation; (Ronen [0003] [0044]: the software solutions bag can be logically linked with a first third party application via a first channel and logically linked with a second third party application via a second channel; the software solutions bag may be interfaced into a variety of different applications; [0021] [0029]: a particular development component record may merely be a pointer to a particular piece of third party software stored remotely; [0016] [0051]: describing links or connections to running services may provide updated information regularly)
developing the app through the app development UI by using the imported at least one artifact having the up-to-date dynamic information; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033] [0051]; [0028]: describing real-time data is used to provide current state of data)
successfully deploying the developed app to at least one end user,  (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component’s business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploying the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; storing at least one portion of the successfully deployed app as an artifact in the repository, wherein the at least one portion of the successfully deployed app is reusable for app development in the repository; and storing metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.  
Slawson teaches successfully deploying the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080]) 
storing at least one portion of the successfully deployed app as an artifact in the repository, (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]...NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance)
wherein the at least one portion of the successfully deployed app is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101...NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user) and 
storing metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well...NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) 
wherein the stored metadata comprises deployment information, (Slawson [0058]: set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof. (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.
Ronen does describe real-time data is used to provide current state of data [0028] and Ronen also teaches “aggregated data or components of the bag may allow for easy data access and retrieval” [0044] and “ component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes [0051].  Slawson teaches “[o]ther example functions that can be added include, but are not limited to adding charts/graphs, stock tickers, calendars, and content from other sites” [0041] and “web browser application 403 is an application program for retrieving and traversing information resources on the World Wide Web ("the Web"), as well as resources provided by web servers in private networks via the network 420, and presenting the information resources to a user (e.g., rendering for display)” [0067]. However, Ronen in view of Slawson may not explicitly teach the active step of retrieving up-to-date dynamic information available at a reference target by the app via the importing.  
Tristram teaches retrieving up-to-date dynamic information available at a reference target by the app via the importing; (Tristram [0061]: application fragment also can include information describing a location at which an implementation of the component can be found, such as a link to source code corresponding to the component; [0063]: one or more data items in the application fragment can be read by the recipient application and utilized to access information corresponding to the identified reusable component; If the information corresponding to the reusable component is located on a remote computing device, the information can be retrieved over a network, such as a local area network or the Internet;  [0031]: describing the information to be dynamic and up-to-date; [0044] [0059] [0060] [0062]: importing)
[developing the app through the app development UI by using the imported at least one artifact] having the up-to-date dynamic information; (Tristram [0063]: the information corresponding to the reusable component can be used to generate a working copy of the reusable component in the recipient application (420); [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieving up-to-date dynamic information available at a reference target by the app via the importing and developing the app using the reusable component having up-to-date dynamic information as taught by Tristram for the benefit of application development system of Ronen in view of Slawson, with a reasonable expectation of success, for data accuracy purposes and in order to facilitate portability of one or more application fragments (Tristram [0008]). In addition, references (Ronen in view of Slawson and Tristram) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Ronen in view of Slawson in further view of Tristram teaches further comprising: displaying a set of artifacts stored in the repository corresponding to the captured search intent of the user in the search UI; (Ronen [0043]: displaying search results of the components that matched the search; Figs. 4F- 4G) and 
capturing an intent of the user to reuse at least one artifact of the displayed set of artifacts in response to user interactions with the search UI.  (Ronen [0044]: the user may select one or more items from the list) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 4, Ronen in view of Slawson in further view of Tristram teaches wherein the metadata comprises at least one of artifact owner, artifact tags, artifact descriptions, artifact key words, artifact popularity, artifact versions, artifact similarity, artifact purposes, artifact areas, or any combination thereof.  (Ronen [0042] [0043]: usage metrics including most searched items, most purchased components 140, composite opportunities, supply and demand curves, contractual obligations (such as prioritized placement), or other criteria; Figs. 4G-4H; Slawson [0044] [0045] [0060]; Tristram [0026]) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Ronen in view of Slawson in further view of Tristram teaches wherein the artifacts comprise at least one of app data, app components, app architecture, app programming interfaces (APIs), app services, app usages, app links, app description, app dependencies, artifact dependencies, app environments, app tags, business events, notifications, app interfaces, trigger information, user interface (UI) designs, knowledge graphs, maps of reusable information technology (IT) assets, links to pages, or any combination thereof.  (Ronen [0020]: development components 140 may include (among other things) industry applications, analytics, reusable components, objects, collaborative software and pages, request for comments (RFC) documents, relationships, processes, views, models, dashboards, and other business content (whether primary, secondary, or other), solutions, or identifiable portion thereof; component may further include each element's definition, lifecycle history, dependents, dependencies, versions, use or “big name" cases, industry types or associations, role types, security profile, and usage information; Slawson [0023] [0029] [0036] [0037] [0041]; Tristram [0026]) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Ronen in view of Slawson in further view of Tristram teaches wherein the developing of the app comprises using visual model-based representations.  (Ronen [0030] [0047]: this storyboard may be an interface that the user can access for portal content development and is used to draw and compose model diagrams using a simple and intuitive visual notation) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Ronen in view of Slawson in further view of Tristram teaches wherein the visual model-based representations are included in a visual, model-driven software development platform.  (Ronen [0047]: this multi-layered interface may represent a model-driven solution that allows simple drag-and- drop techniques to request or develop pattern-based or freestyle user interfaces and define the flow of data between them) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 9, Ronen in view of Slawson in further view of Tristram teaches wherein the developed app and/or the artifacts stored in the repository comprise(s) standardized modules concerning at least one of data providers, data consumers, data update mechanisms, data formats, available data treatment operations, app identity and access management (IAM), or any combination thereof.  (Ronen [0043]: metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations; components comprise name, unique identifier, business context, industry type, author or other content developer, general description or abstract, and features and details; component manager 130 may provide the user with the legal or licensing setting of consumption of those components; Slawson [0017] [0018] [0020] [0052] [0060]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 11, Ronen in view of Slawson in further view of Tristram teaches wherein the stored metadata comprises the deployment information.  (Ronen [0016] [0030] [0043]; Slawson [0044] [0045] [0058]: describing features [metadata] considered as deployment information; [0021] [0059]) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated

Regarding Claim 12, Ronen in view of Slawson in further view of Tristram teaches further comprising: updating the stored at least one portion in the repository upon amending the at least one portion in the successfully deployed app, and/or updating the stored metadata of the stored at least one portion in the repository upon amending the metadata of the stored at least one portion.   (Ronen [0051]: component manager 130 may automatically determine that the particular component 140 (or its metadata) has changed at the remote site and automatically update the storefront, as well as potentially propagate the changes to the appropriate customers. For example, component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes; Slawson [0060] [0061]) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Ronen in view of Slawson in further view of Tristram teaches wherein the stored metadata of the stored at least one portion includes information on access rights for accessing the stored at least one portion, and wherein the stored at least one portion is only accessible to users having suitable access rights.   (Ronen [0021]: system 100 often stores metadata and other identifying information along with the actual piece of software (whether object or source) for example security profile; [0023] [0030]: component manager 130 may implement further functionality including being operable to manage permissions for users and allow users to determine what access rights they have  and can reside on top of any suitable repository; Slawson [0020] [0021] [0053] [0059]: permissions) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Ronen in view of Slawson in further view of Tristram teaches wherein the stored metadata of the stored at least one portion includes information on access rights for the deploying and/or using of the app which are developed using the stored at least one portion, (Ronen [0049] [0050]: the system may ensure that the user has the security privileges to post or publish content to the storefront; Slawson [0020] [0021] [0053] [0059]: permissions) 
wherein the stored at least one portion is only accessible to users having suitable access rights, and/or 
wherein the developed app may only be deployed and/or used by users having suitable access rights.  (Ronen [0021]: particular development component may be an internally stored software object usable by authenticated customers or internal development; [0030]: authenticate prior to allowing a member to view of manage the bag; Slawson [0020] [0021] [0053] [0059]: permissions) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Ronen in view of Slawson in further view of Tristram teaches wherein the developed app is suitable for deployment to hardware devices including smartphones, handheld computers, tablet computers, desktop computers, smartwatches, TVs, to cloud computing platforms or to Internet of Things (IoT) operating systems.  (Ronen [0027] [0040]: smart phone, personal computers; PDAs; desktop; Slawson [0016] [0063]: smartphones, tablets, wearable computers, televisions, etc.) [The motivation of claim 1 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Ronen teaches computer system comprising: a physical processor arranged and configured to: (Ronen [0022] [0027]: processor) 
provide an app development user interface (UI) to a user for developing an app; (Ronen [0023]
[0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
provide a search UI to the user for searching in a repository for storing artifacts which are reusable for app development; (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capture a search intent of the user in response to user interactions with the search UI; (Ronen [0015] [0028]-[0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
import at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
wherein the import comprises linking the app to running services or another app in operation; (Ronen [0003] [0044]: the software solutions bag can be logically linked with a first third party application via a first channel and logically linked with a second third party application via a second channel; the software solutions bag may be interfaced into a variety of different applications; [0021] [0029]: a particular development component record may merely be a pointer to a particular piece of third party software stored remotely; [0016] [0051]: describing links or connections to running services may provide updated information regularly)
develop the app through the app development UI by using the imported at least one artifact having the up-to-date dynamic information; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033] [0051]; [0028]: describing real-time data is used to provide current state of data)
successfully deploy the developed app to at least one end user, (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component’s business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploy the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; store at least one portion of the successfully deployed app as an artifact which is reusable for app development in the repository; and store metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.  
Slawson teaches  successfully deploy the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080]) 
store at least one portion of the successfully deployed app as an artifact (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]...NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance) which is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101...NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user)
and store metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well...NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) wherein the stored metadata comprises deployment information, (Slawson [0058]: set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.   (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.
Ronen does describe real-time data is used to provide current state of data [0028] and Ronen also teaches “aggregated data or components of the bag may allow for easy data access and retrieval” [0044] and “ component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes [0051].  Slawson teaches “[o]ther example functions that can be added include, but are not limited to adding charts/graphs, stock tickers, calendars, and content from other sites” [0041] and “web browser application 403 is an application program for retrieving and traversing information resources on the World Wide Web ("the Web"), as well as resources provided by web servers in private networks via the network 420, and presenting the information resources to a user (e.g., rendering for display)” [0067]. However, Ronen in view of Slawson may not explicitly teach the active step of retrieve up-to-date dynamic information available at a reference target by the app via the import.
Tristram teaches retrieve up-to-date dynamic information available at a reference target by the app via the import; (Tristram [0061]: application fragment also can include information describing a location at which an implementation of the component can be found, such as a link to source code corresponding to the component; [0063]: one or more data items in the application fragment can be read by the recipient application and utilized to access information corresponding to the identified reusable component; If the information corresponding to the reusable component is located on a remote computing device, the information can be retrieved over a network, such as a local area network or the Internet;  [0031]: describing the information to be dynamic and up-to-date; [0044] [0059] [0060] [0062]: importing) 
[develop the app through the app development UI by using the imported at least one artifact] having the up-to-date dynamic information;  (Tristram [0063]: the information corresponding to the reusable component can be used to generate a working copy of the reusable component in the recipient application (420); [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieving up-to-date dynamic information available at a reference target by the app via the importing and developing the app using the reusable component having up-to-date dynamic information as taught by Tristram for the benefit of application development system of Ronen in view of Slawson, with a reasonable expectation of success, for data accuracy purposes and in order to facilitate portability of one or more application fragments (Tristram [0008]). In addition, references (Ronen in view of Slawson and Tristram) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Ronen teaches a non-transitory computer-readable medium encoded with executable instructions, that when executed, cause a computer system to: provide an app development user interface (UI) to a user for developing an app; (Ronen [0023] [0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
provide a search UI to the user for searching in a repository for storing artifacts which are reusable for app development; (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capture a search intent of the user in response to user interactions with the search UI; (Ronen [0015] [0028]-[0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
import at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI, (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
wherein the import comprises linking the app to running services or another app in operation; (Ronen [0003] [0044]: the software solutions bag can be logically linked with a first third party application via a first channel and logically linked with a second third party application via a second channel; the software solutions bag may be interfaced into a variety of different applications; [0021] [0029]: a particular development component record may merely be a pointer to a particular piece of third party software stored remotely; [0016] [0051]: describing links or connections to running services may provide updated information regularly)
develop the app through the app development UI by using the imported at least one artifact having the up-to-date dynamic information; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033] [0051]; [0028]: describing real-time data is used to provide current state of data)
successfully deploy the developed app to at least one end user, (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component’s business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploy the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; store at least one portion of the successfully deployed app as an artifact which is reusable for app development in the repository; and store metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.
Slawson teaches successfully deploy the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080]) 
store at least one portion of the successfully deployed app as an artifact (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]...NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance) which is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101...NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user) and 
store metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well...NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) wherein the stored metadata comprises deployment information, (Slawson [0058]: set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.  (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.
Ronen does describe real-time data is used to provide current state of data [0028] and Ronen also teaches “aggregated data or components of the bag may allow for easy data access and retrieval” [0044] and “ component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes [0051].  Slawson teaches “[o]ther example functions that can be added include, but are not limited to adding charts/graphs, stock tickers, calendars, and content from other sites” [0041] and “web browser application 403 is an application program for retrieving and traversing information resources on the World Wide Web ("the Web"), as well as resources provided by web servers in private networks via the network 420, and presenting the information resources to a user (e.g., rendering for display)” [0067]. However, Ronen in view of Slawson may not explicitly teach the active step of retrieve up-to-date dynamic information available at a reference target by the app via the import. 
Tristram teaches retrieve up-to-date dynamic information available at a reference target by the app via the import; (Tristram [0061]: application fragment also can include information describing a location at which an implementation of the component can be found, such as a link to source code corresponding to the component; [0063]: one or more data items in the application fragment can be read by the recipient application and utilized to access information corresponding to the identified reusable component; If the information corresponding to the reusable component is located on a remote computing device, the information can be retrieved over a network, such as a local area network or the Internet;  [0031]: describing the information to be dynamic and up-to-date; [0044] [0059] [0060] [0062]: importing)
[develop the app through the app development UI by using the imported at least one artifact] having the up-to-date dynamic information; (Tristram [0063]: the information corresponding to the reusable component can be used to generate a working copy of the reusable component in the recipient application (420); [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieving up-to-date dynamic information available at a reference target by the app via the importing and developing the app using the reusable component having up-to-date dynamic information as taught by Tristram for the benefit of application development system of Ronen in view of Slawson, with a reasonable expectation of success, for data accuracy purposes and in order to facilitate portability of one or more application fragments (Tristram [0008]). In addition, references (Ronen in view of Slawson and Tristram) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 19, Ronen in view of Slawson in further view of Tristram teaches further comprising: reusing at least one artifact of the successfully deployed app stored in the repository in an updated app development via a new search of the repository by the user or a new user in the updated app development.  (Ronen [0003] [0023] [0031] [0041]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; Slawson [0003]: describing searching an app store; [0025] [0026]: app customizer owns their instance of the app and can share their customized app with others (121). In some cases, the app customizer may be able to make their customized app available via the application store 111; the app instance may be available in the application store 111 or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance (140). A custom app user 131 may be a consumer of an instantiated app who can navigate through the application (such as after getting a simple tutorial), can import or enter data into the application (as enabled by the app customizer);  [0050]: from an app developed by an original developer, the app can be customized by a user, now referred to as an author of a custom app (or customizer user). The custom app can also be customizable for a next user so that the next user can also become an author of his or her own custom app) [The motivation of claim 1 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Ronen in view of Slawson in further view of Tristram teaches wherein the stored metadata comprises the information on the dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app.  (Ronen [0016] [0030] [0043]; Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made) [The motivation of claim 1 is applicable to claim 20 and thereby incorporated]

Regarding Claim 21, Ronen in view of Slawson in further view of Tristram teaches wherein the stored metadata comprises the app services. (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Slawson in further view of Tristram in further view of Jayaramappa et al. (US 2013/0167115 A1; hereafter “Jayaramappa”).

Regarding Claim 3, Ronen in view of Slawson in further view of Tristram teaches further comprising: retrieving metadata of the artifacts stored in the repository; (Ronen [0042] [0043] : The results may allow the user to view the metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations; Slawson [0022] [0040])
determining a ranking of the artifacts stored in the repository corresponding to a degree of conformance of the retrieved metadata with the captured search intent of the user, (Ronen [0042]: component manager 130 may prioritize these results based on usage metrics including most searched items, most purchased components 140; [0043]: the results may also be sorted, ranked, or made conspicuous (such as bolded) based on a preferred provider or application indication, contractual obligations, or any other criteria)
displaying the set of artifacts according to the determined ranking of the artifacts.   (Ronen [0042] [0043]: the ranked/prioritized list is presented to t the user) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]
Ronen does teach “component manager 130 may prioritize these results based on usage metrics including...most purchased components 140” [0042], however, Ronen in view of Slawson in further view of Tristram may not explicitly teach every aspect of wherein the ranking of the artifacts is based upon a number of deployments for a given app.
Jayaramappa teaches wherein the ranking of the artifacts is based upon a number of deployments for a given app; (Jayaramappa [0027] [0038] [0039] [0066]: describing ranking of software assets [artifacts] can be based on a number of downloads [deployments])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter for the ranking of the artifacts is based upon a number of deployments for a given app as taught by Jayaramappa for the benefit of application development system of Ronen in view of Slawson in further view of Tristram, with a reasonable expectation of success, because Jayaramappa teaches this provides “a higher level of the fitness for reuse purpose” [0038]. In addition, references (Ronen in view of Slawson in further view of Tristram and Jayaramappa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, software reuse. This close relation between the references highly suggests a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Slawson in further view of Tristram in further view of Khoyi et al. (US 2017/0322716 A1; hereafter “Khoyi”).

Regarding Claim 8, Ronen in view of Slawson in further view of Tristram does teach easy-to-use interface for disparate development components 140 to at least one business 108 or user, potentially without requiring specific technical or data-specific knowledge (Ronen [0017]) and this intuitive way often helps the user search, find, and understand what component is more adequate for the business needs and can help the non- technical user (Ronen [0035]). However, Ronen in view of Slawson in further view of Tristram may not explicitly state wherein the visual, model-driven software development platform is a low-code software platform.  
Khoyi teaches wherein the visual, model-driven software development platform is a low-code software platform.  (Khoyi [0039] [0040]: visual models and the entities can be utilized (e.g., visually and rapidly via a user-friendly interface) to define various elements of an application (a computer-implemented solution), reducing the need for hand-coding and accelerating the development process.  This is referred to as low-code application development)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the visual, model-driven software development platform is a low-code software platform as taught by Khoyi for the benefit of application development system of Ronen in view of Slawson in further view of Tristram, with a reasonable expectation of success, because Khoyi teaches that this “improves upon traditional application development by, for instance, significantly reducing the length of time needed to create and deploy a solution as well as the knowledge and/or skill set needed to code a solution, allowing even noncoders to provide their input while a solution is being developed in the process" [0040]. In addition, references (Ronen in view of Slawson in further view of Tristram and Khoyi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Webster 
US 8,156,467 B2 – Directed to reusing components to be inserted into a separate application [Abstract]
Francis
US 7,681,112 B1 – Directed to multiple components of a markup language document to be rendered can be generated, where the multiple components are derived from one or more information sources [column 2 lines 50-53]
Huber et al.
US 10,338,896 B2 – Directed to employing graphical elements as a coding basis within a development platform to develop Web applications that access and aggregate real-time data of connected devices [Abstract]
Croney et al.
US 7,281,202 B2 – Directed to creating modular web applications [Abstract]


US Patent Application Publications
Adler et al.
US 2007/0162850 A1 – Describing a sports widget where “The computer receives the news and scores from a source of sports information (e.g., ESPN.RTM., CBS SportsLine.RTM., etc.). For example, the sports information can be provided by a Real Simple Syndication (RSS) news feed streamed from a source's website, as described in the publicly available RSS and Atom formats (e.g., RSS 0.9, RSS 1.0, RSS 2.0, Atom 0.3, and any other subsequent versions). In some implementations, the user's computer can include a news reader for aggregating and viewing RSS feeds from multiple sources for display by the sport widget 531. The news reader can periodically retrieve updates to the news feed of each source. News reader programs are publicly available for free or for a subscription fee, and can be downloaded and installed onto the user's computer” [0064]
Sobeski et al.
US 2006/0123556 A1 – Directed to provide dynamic and updateable computing application panes and toolbars for use in computing applications


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        December 17, 2022